DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim amendments were filed on 8/12/2022.
Claims 1-16 are pending.
Claims 1, 8, 9, and 16 are currently amended.
Claims 2-7 and 10-15 are original.
Claims 1 and 9 are independent.


Response to Arguments
Applicant's arguments filed 8/12/2022 have been fully considered but they are not persuasive.

35 U.S.C. 112 Rejections
The prior rejection of claims 1-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in view of the current amendments.

35 U.S.C. 101 Rejections
Regarding the rejection of claims 1-16 under 35 U.S.C. 101 as being directed to an abstract idea without significantly more, Applicant’s arguments have been considered but are not persuasive.
Applicant argues that the claims are directed towards the digitization of non-personal account information for security of financial identity data in third-party payment processing systems.  More specifically, Applicant argues that amended claim 1 recites the use of an account reference number which does not have any business significance to external entities and obviates the need for banks to share a user’s actual financial identity data, such as the personal account number.  Applicant argues that this is an improvement in security and thus integrates the claims into a practical application under Step 2A Prong Two of the eligibility framework (see Remarks, pp. 8-9).
The argument is not persuasive. In determining whether a claim integrates a judicial exception into a practical application, examiners should consider whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field.  This has also been referred to as a technological solution to a technological problem. In making this determination, examiners should determine whether there is a technical explanation as to how to implement the invention in the specification; and the claim itself reflects the improvement in technology.  Here, Applicant’s specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  The use of an account reference number as opposed to a primary account number is not a solution to a technical problem but a business compliance solution (PCI Compliance) which is confined to the abstract realm – “Since account reference numbers do not contain any financial identity data, account reference numbers do not fall into the covenants of PCI DSS. Thus, the security requirements for the token vault are reduced (see para. 0032).  Moreover, the solution is implemented using generic computer hardware, which amounts to no more than mere instructions to apply the exception using a generic computer component.
Applicant further argues that the claims should be found eligible under Step 2B of the eligibility framework because representative claim 1 recites unconventional activity with respect to the digitization of non-personal account information, where a bank system can send a non-personal account reference number to a third-party payment processing system, including a digitization service or token vault, in place of a personal account number to serve as an identifying characteristic for a user (see Remarks, pg. 9).
The argument is not persuasive.  Revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.

35 U.S.C. 102 Rejections
Regarding the prior rejection of claims 1-2, 4-10, and 12-16 under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (US 2017/0228723 A1), Applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by the current amendments.

35 U.S.C. 103 Rejections
Regarding the prior rejection of claims 3 and 11 under 35 U.S.C. 103 as being unpatentable over Taylor (US 2017/0228723 A1) in view of McCarthy (US 2015/0161596 A1), Applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by the current amendments.




	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-16 are directed to a method or product, each of which falls within one of the four statutory categories of invention.  With regards to product claims 9-16, the claimed “computer-readable storage media” excludes transitory propagating signals in view of the specification: “It should be understood that as used herein, in no case do the terms "storage media," "computer-readable storage media" or "computer-readable storage medium" consist of transitory carrier waves or propagating signals. Instead, "storage" media refers to non-transitory media.” (Specification, para. 0097) (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent product Claim 9.  Claim 1 recites the limitations of:
1. A method comprising:
receiving, from a first system, a communication comprising at least an account reference number, wherein the account reference number is not financial identity data; 
digitizing (using) the  account reference number to create a digitized account reference token; 
storing the digitized account reference token mapped to the account reference number in a token vault; and
provisioning the digitized account reference token to one or more user devices.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as “Certain Methods of Organizing Human Activity”.  The claim limitations delineated in bold recite provisioning an account token, which is a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The “system”/ “token vault”/“user devices”/“digitized account reference token” (Claims 1 and 9) and “computer-readable storage media”/”processing system” (claim 9) is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea.  Claim 9 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “system”/ “token vault”/“user devices”/“digitized account reference token” (Claims 1 and 9) and “computer-readable storage media”/”processing system” (claim 9). The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1 and 9 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant’s specification para. [0090, 0092] about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1 and 9 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1 and 9 and thus correspond to “Certain Methods of Organizing Human Activity” and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claims 1-16 are not patent-eligible.
	
	
	
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dill (US 2015/0032627) in view of Hammad (US 2012/0259782 A1).

Regarding claims 1 and 9, Dill discloses a method (and associated computer product for performing the method), comprising:
receiving, from a first system, a communication comprising at least an account reference number (see para. 0247); 
digitizing the account reference number to create a digitized account reference token (see para. 0248-0249); 
storing the digitized account reference token mapped to the account reference number in a token vault (see para. 0250-0251); and
provisioning the digitized account reference token to one or more user devices (see para. 0252).
Dill discloses receiving an account reference number and mapping the account reference number to a token but does not explicitly teach wherein the account reference number is not financial identity data.  
Hammad teaches tokenization of information which is not financial identity data and mapping that information to a second token which maps to an account number, i.e. wherein an account reference number is not financial identity data (see para. 0032-0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the account reference number of Dill to include wherein the account reference number is not financial identity data.
One skilled in the art would have been motivated to make the modification so the token can include information that is less sensitive than the consumer primary account number (see Hammad, para. 0033).  Additionally, Dill does teach that tokenization may be applied to any other information which may be replaced with a substitute value (see Dill, para. 0069).

Regarding claims 2 and 10, Dill discloses confirming that the digitized account reference token has been created (see para. 0250-0252).
Regarding claims 4 and 12, Hammad teaches wherein the account reference number is included in the communication in place of a personal account number, the personal account number being personal account information, wherein the account reference number has a same number of characters as the personal account number (see para. 0032-0033).

Regarding claims 5 and 13, Dill discloses wherein the first system is a bank system (see para. 0074).

Regarding claims 6 and 14, Dill discloses wherein the communication further comprises a flag indicating the account reference number is included in the communication (see para. 0248).

Regarding claims 7 and 15, Dill discloses receiving, from an acquirer, transaction details including at least the digitized account reference token; identifying the account reference number from the token vault using the digitized account reference token; determining the first system corresponding to the account reference number; and communicating the transaction details and the account reference number to the first system (see para. 0194-0195, 0252).

Regarding claims 8 and 16, Hammad teaches wherein the token vault does not include financial identity data (see para. 0032-0033).



Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dill (US 2015/0032627 A1) in view of Hammad (US 2012/0259782 A1), further in view of McCarthy (US 2015/0161596 A1).

Regarding claims 3 and 11, Dill does not explicitly disclose wherein the communication further comprises a field assigned to a personal account number and a field assigned to the account reference number, the field assigned to the personal account number being empty.
McCarthy teaches wherein a communication comprises a field assigned to a personal account number and a field assigned to the account reference number, the field assigned to the personal account number being empty (see para. 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the communication of Dill to include wherein the communication further comprises a field assigned to a personal account number and a field assigned to the account reference number, the field assigned to the personal account number being empty, i.e. assigning the account reference number to a field other than the field assigned to the personal account number.
One skilled in the art would have been motivated to make the modification to accommodate for different formats used by different services (see para. 0033).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shastry (US 2016/0036790 A1)
Aabye (US 2015/0220917 A1)
Ornce (US 2012/0203700 A1)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL W ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC WONG
Primary Examiner
Art Unit 3698



/ERIC T WONG/Primary Examiner, Art Unit 3698